UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARK STEELE,

                                         Plaintiff,                      19 Civ. 11642 (PAE)
                         -v-
                                                                             ORDER
 TRI STATE AUTO TRANSPORT LLC,
 and CONNOR JOHN KASSIK,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       This action is proceeding in parallel with an action brought in the New York Supreme

Court, Bronx County, by the two passengers of Mark Steele’s vehicle at the time of the collision

at issue in this case, against all parties to this case. See Medina v. Kassik, Index No.

32448/2019E (Sup. Ct. Bx. Cty. 2019) (the “Bronx action”). Given the identical conduct at issue

in the two cases, as well as the significant overlap in parties, the Court expects the parties here to

coordinate discovery significantly with plaintiffs in the Bronx action, including by serving the

Bronx plaintiffs with all papers served in this litigation and by allowing the Bronx plaintiffs to

participate in depositions taken during this litigation.

       SO ORDERED.
                                                               
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge

Dated: February 14, 2020
       New York, New York
